ALD-246                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-2362
                                      ___________

                       IN RE: EVARISTO SERRANO-VARGAS,
                                              Petitioner
                                  ___________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                               (Related to 3-17-cv-00801)
                                      ___________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   July 25, 2019
               Before: MCKEE, SHWARTZ, and BIBAS, Circuit Judges

                            (Opinion filed: August 30, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Evaristo Serrano-Vargas, a citizen of Mexico, is currently a detainee with

the United States Immigration and Customs Enforcement (ICE).              His petition for

review of a final order of removal is pending with this Court. In May 2018, the United

States District Court for the Middle District of Pennsylvania ordered the immigration court

to conduct a bond hearing to determine whether Serrano-Vargas’s detention should be


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
continued. The Immigration Judge (IJ) determined that the Department of Homeland Se-

curity had shown by clear and convincing evidence that Serrano-Vargas poses a danger to

the community and is a significant flight risk. The IJ found that Serrano-Vargas was

properly detained and, therefore, declined to set bond. In October 2018, Serrano-Vargas

filed a “Motion to Enforce Prior Order” in the District Court, arguing that the IJ had not

conducted a legally sufficient individualized bond hearing in violation of Serrano-Vargas’s

due process rights.

       On June 14, 2019, Serrano-Vargas filed a petition for a writ of mandamus pursuant

to 28 U.S.C. § 1651 with this Court, alleging extraordinary delay in the adjudication of his

motion to enforce. Subsequently, in a memorandum and order entered July 10, 2019, the

District Court denied the motion to enforce, finding that Serrano-Vargas’s due process

rights had not been violated. Accordingly, because he has obtained the relief he requested,

the mandamus petition will be dismissed as moot. See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).




                                             2